         Case 1:19-mc-00145-TSC Document 14 Filed 10/01/19 Page 1 of 3



                            IN THE DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Lee v. Barr, et al., 19cv-2559                 )
                                               )


                JOINT MOTION TO SET BRIEFING SCHEDULE FOR
           PLAINTIFF LEE’S MOTION FOR A PRELIMINARY INJUNCTION

       The parties, through undersigned counsel, respectfully request that this Court adopt the

below proposed briefing schedule regarding Plaintiff Lee’s Motion for A Preliminary Injunction

Barring the Implementation of the Newly Announced Federal Lethal Injection Protocol, ECF No.

13. Plaintiff filed the motion on September 27, 2019. Pursuant to Local Civil Rule 65.1, the

government’s opposition is currently due on October 4, 2019. In order to allow the government

sufficient time to fully consider and present its response to the motion and to also permit Plaintiff

an opportunity file a reply in support of his motion, the parties respectfully request that the

government be granted a two-week extension of time, up to and including October 18, 2019, to

file its opposition and that Plaintiff be permitted to file a reply two weeks thereafter, on or before

November 1, 2019.

       A proposed order is attached.
         Case 1:19-mc-00145-TSC Document 14 Filed 10/01/19 Page 2 of 3




Dated: October 1, 2019

Respectfully submitted,
 HOGAN LOVELLS US LLP                           JOSEPH H. HUNT
                                                Assistant Attorney General
 Pieter Van Tol (admitted pro hac vice)
 John D. Beck (admitted pro hac vice)           JAMES M. BURNHAM
 Mallik Yamusah                                 Deputy Assistant Attorney General
 390 Madison Avenue
 New York, NY 10017                             PAUL R. PERKINS
 (212) 918-3000                                 Special Counsel to the Assistant Attorney
 (212) 918-3100 (fax)                           General
 pieter.vantol@hoganlovells.com
 john.beck@hoganlovells.com                     /s/ Jean Lin
 mallik.yamusah@hoganlovells.com                JEAN LIN (NY Bar 4074530)
                                                Special Counsel
 Elizabeth M. Hagerty (Bar No. 1022774)         JONATHAN KOSSAK
 David S. Victorson (Bar No. 1027025)           Trial Attorney
 Columbia Square                                Civil Division
 555 13th Street NW                             Federal Programs Branch
 Washington, DC 20004                           Civil Division, Department of Justice
 (202) 637-5600                                 1100 L Street, N.W.
 (202) 637-5910 (fax)                           Washington, D.C. 20005
 elizabeth.hagerty@hoganlovells.com             (202) 514-3716
 david.victorson@hoganlovells.com               Jean.lin@usdoj.gov

 Attorneys for Plaintiff Daniel Lewis Lee
                                                JESSIE K. LIU
                                                United States Attorney
                                                DANIEL F. VAN HORN
                                                Civil Chief, U.S. Attorney’s Office

                                                DENISE M. CLARK (D.C. Bar No. 479149)
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                  for the District of Columbia
                                                Washington, D.C. 20530
                                                202-252-6605
                                                Denise.Clark@usdoj.gov


                                                Attorneys for Defendants



                                            2
         Case 1:19-mc-00145-TSC Document 14 Filed 10/01/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system.

                                            /s/ Jean Lin
                                            JEAN LIN




                                               3
